Exhibit Promotion License Agreement This Promotion License Agreement (this "Agreement") is made as of September 6, 2006, between KnowFat Franchise Company, Inc., a Delaware Corporation ("KnowFat") and George Foreman Ventures, LLC, a Delaware limited liability company ("GFVentures" and together with KnowFat, the "Parties").Terms not otherwise defined herein shall have the meanings ascribed to them in the Services Agreement (defined below). WHEREAS, concurrently herewith, the Parties have entered into a certain Services Agreement (the "Services Agreement"), pursuant to which KnowFat agreed to issue common stock and make certain payments to GFVentures in exchange for the license granted and services to be performed under this Agreement; WHEREAS, GFVentures is the sole and exclusive owner of the right to use the name, likeness and other publicity rights of George Foreman ("Celebrity") identified more fully on Exhibit B attached hereto (the "Property") in connection with the promotion of restaurants and retail stores; WHEREAS, GFVentures has the power and authority to grant to KnowFat the right, privilege and license to use the Property in connection with the promotion of restaurants operated by KnowFat and its franchisees (the "Restaurants") and the retail stores operated by KnowFat and its franchisees located on the premises of the Restaurants that sell nutritional products (the "Stores"); and WHEREAS, KnowFat desires to obtain from GFVentures a license (subject to the terms and conditions hereof, including, without limitation, Section 1 below) to use the Property in connection with the promotion of the Restaurants and the Stores and to manufacture and distribute promotional materials in connection with the promotion of the Restaurants and the Stores. NOW, THEREFORE, in consideration of the Services Agreement and the foregoing premises and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties hereby agree as follows: Section 1.Grant. Subject to the terms and conditions hereof, GFVentures hereby grants KnowFat the world-wide non-exclusive license to use the Property during the Term in connection with the promotion of the Restaurants and the Stores.Notwithstanding any implication herein to the contrary, KnowFat shall be prohibited from developing, selling or otherwise distributing any products that utilize any element of the Property without the prior written approval of GFVentures, which approval may be withheld by GFVentures in its sole discretion. Section 2.Services. 2.1.GFVentures shall cause Celebrity to perform the services outlined on Exhibit A (the “Services”) during the Term 2.2.Celebrity shall perform the Services at times and places reasonably convenient to Celebrity.KnowFat acknowledges that Celebrity shall not be required to perform services on any Saturday or Sunday, nor to perform services on any Wednesday outside of Houston or that would conflict with Celebrity's community and religious obligations on such day. Section 3.Term and Termination. 3.1.The license granted pursuant to this Agreement will commence on the Closing Date and continue through the Term, unless sooner terminated pursuant to this Agreement or the Services Agreement. 3.2.KnowFat may terminate this Agreement after the Closing by giving written notice to GFVentures in the event that GFVentures is in breach of any of its material obligations under this Agreement or the Services Agreement and such breach is not cured within thirty (30) days following delivery by KnowFat to GFVentures of written notice of such breach. 3.3.Without prejudice to any other rights or remedies available to GFVentures, GFVentures may terminate this Agreement at any time after the Closing by giving written notice to KnowFat in the event that KnowFat is in breach of any of its material obligations under this Agreement or the Services Agreement and such breach is not cured (x) within five (5) days following delivery by GFVentures to KnowFat of written notice of such a breach pertaining to KnowFat's payment or Share issuance obligations under the Services Agreement or (y) within thirty (30) days following delivery by GFVentures to KnowFat of written notice of such a breach pertaining to any of KnowFat’s other obligations hereunder or thereunder; provided, however, that if KnowFat is in breach of (a) any of the approval rights of GFVentures hereunder or (b) any of the provisions of Sections 4, 6, 8, 10 or 12 hereunder, GFVentures may terminate this Agreement immediately by giving written notice to KnowFat (i.e., without the necessity of providing any opportunity to cure).Notwithstanding the foregoing, KnowFat shall have a one-time only right to cure a breach of GFVentures's approval rights (i.e., in which case clause (y) of the preceding sentence shall apply); provided, however, that (i) such breach is capable of being cured and (ii) neither GFVentures nor Celebrity has been materially affected by such breach. 3.4.This Agreement shall automatically terminate upon termination of the Services Agreement for any reason. 3.5.Except as otherwise specified in Section 3.6 hereof, upon the expiration of this license or any extension thereof, or upon its sooner termination, KnowFat shall immediately discontinue any and all use of the Property and shall within ten (10) days following the termination of this Agreement or the end of the Continuation Period (as defined below), as applicable, deliver to GFVentures a statement showing KnowFat's existing inventory of any materials bearing the Property (including, without limitation, those in transit to KnowFat).Thereupon, GFVentures agrees to discuss with KnowFat means of disposing of such inventory; provided that if GFVentures and KnowFat do not mutually agree in writing on the means of disposal within sixty (60) days of KnowFat's delivery of KnowFat's statement, KnowFat shall promptly destroy all existing inventory of materials bearing the Property; and KnowFat shall, within ten (10) days, furnish GFVentures with an affidavit of destruction with respect thereto signed by an officer of KnowFat. 2 3.6.Upon the expiration of this Agreement or any extension thereof (but specifically excluding any sooner termination of this Agreement), KnowFat shall have the right, provided KnowFat has duly performed all of its obligations hereunder and under the Services Agreement, for a period of not more than ninety (90) days thereafter (the "Continuation Period") to continue using any materials already produced and in KnowFat's possession and control bearing Celebrity's name or likeness, subject to KnowFat's continuing obligation to pay royalties thereon. Section 4.
